On consideration of the Motion for Appropriate Relief filed by Appellate Defense Counsel and the Order of the Court dated March 4, 1969 directing the Government to show cause why the relief sought should not be granted, it appearing that the Board of Review has rendered an opinion in which it reduced the period of confinement at hard labor to six (6) months, and it further appearing that such sentence to confinement has been served, and Appellate Government Counsel having assured the Court in writing that the accused has been released from confinement thereby rendering the question before this Court moot (United States v Gale, 17 .USCMA 40, 37 CMR 304), it is, by the Court, this 7th day of March, 1969,
ORDERED:
That said Motion for Appropriate Relief be, and the same is, hereby denied.